Grice, Presiding Justice.
This appeal is from a judgment of the Superior Court of Cobb County holding the appellant Luther C. Gable in contempt of court, modifying his rights of visitation as to his minor child and requiring him to pay to the appellee Betty Jo Davis Gable a stated sum for expenses of a nonresident medical witness who testified in the proceeding.
1. As to the enumerations complaining of holding the appellant in contempt of court, modifying his visitation rights and changing the order accordingly, the record shows that prior to the entry of the judgment providing for these matters the court inquired of counsel of both sides as to whether such provisions would be satisfactory to their clients, and that each thereupon consented thereto. Therefore there is no merit in these enumerations.
2. Nor is there any merit as to the complaint with reference to the requirement for payment of expenses of a medical witness. Matters of divorce and alimony are in the nature of equitable proceedings and therefore it was discretionary with the trial court here to tax the cost of this item.
Since there is no error in these proceedings the judgment is

Affirmed.


All the Justices concur.